


110 HR 5665 IH: Reciprocity and Fairness in Foreign

U.S. House of Representatives
2008-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5665
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2008
			Mr. Turner introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Foreign Affairs and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To impose limitations on investment and certain
		  operations by foreign entities in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Reciprocity and Fairness in Foreign
			 Investment Act.
		2.Limitations on
			 investment and certain operations by foreign entities
			(a)Limitations
				(1)On
			 government-owned enterprisesA foreign person that is owned, in whole or
			 in part, or controlled by the government of a foreign country may—
					(A)acquire or hold an
			 equity interest, or other evidence of ownership, in a corporation, partnership,
			 or other business entity, that is organized under the laws of the United
			 States, or
					(B)acquire or hold
			 any interest in real property in the United States,
					only to the
			 same extent as that foreign country allows United States persons to acquire or
			 hold (as the case may be) equity interests or other evidences of ownership in
			 comparable business concerns organized under the laws of that foreign country
			 and to acquire or hold interests in comparable real property in that foreign
			 country.(2)Investment in and
			 operation of critical infrastructureA foreign person may acquire or hold a
			 property interest in, or control operations, management, or security operations
			 of, critical infrastructure in the United States only to the same extent as the
			 foreign country of which that foreign person is a national allows United States
			 persons to acquire or hold equivalent property interests or other evidences of
			 ownership in, or to control operations, management, or security operations of,
			 comparable critical infrastructure in that country.
				(b)DefinitionsIn
			 this section:
				(1)Critical
			 infrastructure(A)The term critical
			 infrastructure means systems and assets, whether physical or virtual,
			 so vital to a country that the incapacity or destruction of such systems and
			 assets would have a debilitating impact on the security, economic security, or
			 public health or safety, of that country. Such term includes—
						(i)any airport, air navigation
			 facility, or facility that is part of an air traffic control system;
						(ii)any bridge, any highway, and any
			 railroad tracks or facilities;
						(iii)any port facilities;
						(iv)any pipeline that transports oil,
			 natural gas, or gasoline or other petroleum products; and
						(v)any electricity generation,
			 transmission, or distribution facilities.
						(B)The terms airport,
			 air navigation facility, and air traffic control
			 system have the meanings given those terms in section 40102 of title
			 49, United States Code.
					(2)Foreign
			 personThe term foreign person means a national of
			 a foreign country.
				(3)GovernmentThe
			 term government of a foreign country includes any agency or
			 instrumentality of the government of a foreign country.
				(4)National of a
			 foreign countryA person is a national of a foreign country if
			 that person is—
					(A)a citizen of that
			 country;
					(B)an entity organized
			 under the laws of that country (whether the entity is controlled by private
			 persons or government entities);
					(C)a unit of
			 government of that country; or
					(D)an entity that is
			 organized under the laws of the United States and is owned or controlled by
			 individuals, entities, or units of government described in subparagraphs (A),
			 (B), and (C), or any combination thereof.
					(5)United
			 StatesThe term United States means the several
			 States, the District of Columbia, and any commonwealth, territory, or
			 possession of the United States.
				(6)United states
			 personThe term United States person means—
					(A)any United States
			 citizen;
					(B)any entity that is
			 organized under the laws of the United States and is owned or controlled by
			 United States citizens, by State or local governments, by the United States, or
			 by any combination thereof.
					3.Enforcement
			(a)Secretary of the
			 TreasuryThe Secretary of the Treasury, in consultation with the
			 Secretary of Commerce, the Attorney General, and the heads of such other
			 departments and agencies as the Secretary of the Treasury considers
			 appropriate, shall issue such regulations as are necessary to carry out section
			 2.
			(b)Penalties
				(1)Civil
			 penalties
					(A)PenaltyA civil penalty of not more than $500,000
			 shall be imposed on any foreign person who violates section 2 or any regulation
			 issued under subsection (a) of this section.
					(B)Authority of the
			 Secretary of the TreasuryThe Secretary of the Treasury has the
			 authority to impose civil penalties under subparagraph (A).
					(2)Other
			 reliefThe Secretary of the
			 Treasury may bring an action in the appropriate United States district court to
			 enjoin any violation of section 2 or any regulation issued under subsection (a)
			 of this section. In addition, the Attorney General, upon the request of the
			 Secretary of the Treasury, shall seek appropriate relief, including divestment
			 relief, in the district courts in order to enforce this Act.
				4.Annual
			 reportThe Secretary of the
			 Treasury shall, not later than 120 days after the date of the enactment of this
			 Act and annually thereafter, issue and make public a report on the laws of each
			 foreign country regarding permissible investment by foreign persons in
			 enterprises organized under the laws of the country and in real property in
			 that country, and permissible control by foreign persons of operations and
			 management of critical infrastructure in that country.
		5.Effective
			 date
			(a)In
			 generalSubject to subsection (b), this Act shall take effect 180
			 days after the date of the enactment of this Act.
			(b)Existing
			 investmentsIn order to allow
			 foreign countries the flexibility to make the necessary changes to their laws
			 so as to allow foreign investment and control affected by this Act, this Act
			 and the regulations issued under this Act shall not apply to any equity
			 interest, other property interest, or control of operations or management of
			 infrastructure, acquired before the effective date of this Act until the date
			 that is 1 year after such effective date.
			
